Citation Nr: 1046263	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  08-38 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an organic heart 
disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1977 to January 
1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In the above-mentioned March 2008 rating decision, the RO 
additionally denied a claim of entitlement to service connection 
for hypertension.  The Veteran filed an April 2008 notice of 
disagreement and an October 2008 statement of the case was 
issued.  The Veteran appealed.  However, an April 2009 rating 
decision, reconsidered the Veteran's service connection claim.  
The RO granted service connection for hypertension.  The grant of 
service connection constituted a full award of the benefit sought 
on appeal as to this issue.  See Grantham v. Brown, 114 F.3d 
1156, 1158 (Fed. Cir. 1997).  Significantly, the Veteran has not 
appealed the rating or effective date assigned.  As such, this 
issue is no longer on appeal. 

In his October 2008 substantive appeal, the Veteran requested a 
hearing before the Board.  In an October 2009 statement, the 
Veteran submitted a written statement indicating that he no 
longer wanted a hearing.  Thus, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
required to satisfy VA's obligations under the VCAA.   

New and Material Evidence- Organic Heart Disease-  A March 2008 
rating decision denied the Veteran's claim to reopen a service 
connection claim for an organic heart disease.  In an April 2008 
statement, the Veteran indicated that he was filing a notice of 
disagreement with respect to his organic heart disease claim.  
The evidence of record does not reflect that a statement of the 
case (SOC) has been issued pursuant to 38 C.F.R. § 19.26 in 
response to the NOD on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  

Diabetes Mellitus-  The Board notes that the Veteran's service 
treatment records do not reflect a diagnosis of diabetes 
mellitus.  However, the Veteran complained of experiencing 
symptoms of dizziness in a July 1997 report of medical history 
and subsequent report of medical assessment completed just prior 
to separation.  A July 1997 separation examination noted negative 
urine sugar levels. 

Post-service treatment records reflect October 2000 lab results 
noting high glucose levels.  A private August 2001 treatment 
record notes diagnosis of diabetes mellitus.  Significantly, the 
Veteran argues, in part, that his in-service complaints of 
dizziness were an early manifestation of the Veteran's current 
diabetes mellitus.  The Board finds that this assertion raises a 
medical question outside of its jurisdiction.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions).  As such, a VA examination is required to determine 
the etiology of the Veteran's current diabetes mellitus.   

The Board has additionally considered the Veteran's assertions 
that his diabetes mellitus is the result of exposure to several 
contaminants during his service in the Southwest Asia (SWA) 
theater of operations and in Bosnia.  See September 2007 
Statement.  He has proffered several potential causes for his 
diabetes mellitus.  These include: (1) taking numerous shots and 
P.B. pills to prevent nerve agent poisoning (2) unloading a 
howitzer which contained chemical weapons (3) serving on armor 
tanks which contained depleted uranium armor shells (4) exposure 
to numerous chemical/biological agents while serving in combat 
(5) exposure to smoke from oil fires and (6) exposure to 
munitions. 

The Board notes that the Veteran's DD 214 confirms that the 
Veteran served in the SWA from February 1991 to March 1991 with 
additional service in Bosnia from June 1996 to November 1996.  
Available personnel records indicate that his principal duty 
during his time in the SWA was that of "QM & CHEM EQUIPMENT 
REPAIR."  It is unclear what his principal duty assignment was 
in Bosnia.  The Veteran's DD 214 indicates a primary specialty of 
an armor senior sergeant. 

It is unclear from the record, whether the Veteran was exposed to 
measurable radiation as a result of serving on armor tanks which 
he alleges contained depleted uranium armor shells.  
Consequently, based on all of the forgoing, the Board will direct 
that this matter be submitted to the Defense Threat Reduction 
Agency (DTRA) or other appropriate agency to confirm whether the 
Veteran's occupation as an "QM & CHEM EQUIPMENT REPAIR" or 
armor senior sergeant, between the periods of February 1991 to 
March 1991 (SWA) and June 1996 to November 1996 (Bosnia) resulted 
in exposure to measurable radiation as a result of his working in 
close proximity to radiation-contaminated weapons, including 
"depleted uranium armor shells."

Additional Medical Evidence-  The Board additionally notes that 
there are records in the claims file which were not considered in 
the Veteran's April 2009 supplemental statement of the case.  
Specifically, the Veteran submitted May 2009 lab results.  No 
waiver of initial RO consideration is of record.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2010).

Without a written waiver of initial RO consideration of the 
additional medical evidence, the Veteran's claim must be returned 
to the agency of original jurisdiction (AOJ) for readjudication.  
See Disabled American Veterans v. Principi, 327 F. 3d 1339 (Fed. 
Cir. 2003) [absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by the 
RO].

Additional evidence submitted in June 2010 was accompanied with 
waiver of RO consideration. 

Further, the Board observes that the Veteran receives treatment 
through the Jacksonville Outpatient Clinic (OPC).  The most 
recent treatment records contained in the claims file are dated 
in August 2008.  While on remand, any treatment records from such 
facility dated from August 2008 to the present should be 
obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case on the 
appeal initiated by the Veteran for whether 
new and material evidence has been received 
to reopen a claim of entitlement to service 
connection for an organic heart disease.  
The Veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal if he wishes to complete 
an appeal from that determination.  

2.  Obtain VA outpatient treatment records 
from the Jacksonville OPC beginning in 
August 2008.  Any negative search result 
should be noted in the record. 

3.  The RO should contact the DTRA or other 
appropriate agency to confirm whether the 
Veteran's occupation as "QM & CHEM 
EQUIPMENT REPAIR" or armor senior sergeant, 
between the periods of February 1991 to 
March 1991 (SWA) and June 1996 to November 
1996 (Bosnia) resulted in exposure to 
measurable radiation as a result of his 
working in close proximity to radiation-
contaminated weapons, including "depleted 
uranium armor shells."

4.  Regardless of whether the DTRA or 
another appropriate agency are able to 
determine a dose estimate that is 
consistent with exposure to measurable 
radiation, following the development set 
forth in Remand paragraph 3, the Veteran 
should be afford an appropriate VA 
examination.  Any necessary testing should 
be conducted.  The claims file must be 
reviewed in conjunction with such 
examination, and the examiner must indicate 
that such review occurred.  

a)	The examiner should render an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
greater) that the Veteran's diabetes 
mellitus had its onset in service or 
within one year of service discharge.  
Reference should be made to his 
complaints of dizziness shortly before 
discharge, his negative urine sugar 
levels at discharge, and post-service 
evidence showing a diagnosis of diabetes 
mellitus approximately three years after 
discharge.

b)	If it is determined that the diabetes 
mellitus did not have its onset in 
service or within one year of service 
discharge, the examiner should state an 
opinion as to whether it is at least as 
likely as not (a 50 percent 
probability or greater) that his 
diabetes mellitus is otherwise related to 
service, to include (1) taking numerous 
shots and P.B. pills to prevent nerve 
agent poisoning (2) unloading a howitzer 
which contained chemical weapons (3) 
serving on armor tanks which contained 
depleted uranium armor shells (4) 
exposure to numerous chemical/biological 
agents while serving in combat (5) 
exposure to smoke from oil fires and (6) 
exposure to munitions. 

Any opinion(s) offered should be 
accompanied by a clear rationale consistent 
with the evidence of record.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, the examiner 
should so state and provide supporting 
rationale.

5.  The RO should then readjudicate the 
claim for entitlement to service connection 
for diabetes mellitus, considering evidence 
added to the record after the April 2009 
Supplemental Statement of the Case.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


